Citation Nr: 0120537	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1957 to April 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which 
determined that new and material evidence to sufficient to 
reopen a claim for service connection for residuals of a head 
injury had not been presented.  

A Board videoconference hearing was held in June 2001, before 
Michael D. Lyon, the Board Member rendering this decision, 
sitting in Washington, DC.  The Board Member had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).  A transcript of 
the hearing testimony is on file.  


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied the 
veteran's claim for service connection for residuals of a 
head injury; the Board denied a Motion for Reconsideration in 
April 1998.  

2.  Evidence received since the December 1997 Board decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The December 1997 Board decision denying service 
connection for residuals of a head injury is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

2.  Evidence submitted since the December 1997 final Board 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, to the extent it applies, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  The appellant and his representative have been 
provided with statements of the case, have appeared at a 
hearing, and have been provided with letters and other 
information.  Furthermore, the appellant has received notice 
of evidence needed at the time of the prior Board decision.  
Thus, there is no need for additional development due to this 
change in the law.

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Under legislative criteria, the Board must first 
determine if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim may be 
substantiated, based upon all the evidence of record.  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In the instant case, service connection for residuals of a 
head injury, including headaches, dizziness, and eyesight 
problems was originally denied by the RO in rating decisions 
dated in October 1995 and April 1996.  In a December 1997 
decision, the Board denied the veteran's claim for service 
connection for residuals of a head injury, including 
headaches, dizziness, ringing in the ears and eyesight 
problems.  The Board determined that no competent evidence 
was presented to show that the veteran's claimed residuals of 
a head injury were incurred in or aggravated by active 
service.  Given the procedural history in this case, the 
December 1997 Board decision is final and can only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  
The veteran filed a Motion for Reconsideration in January 
1998 which was denied by the Board in April 1998.  

The evidence before the Board at the time of the December 
1997 final decision included copies of Morning Reports from 
the veteran's unit showed that he was on sick call on 
February 12 1959 and returned to duty the next day.  Also of 
record was the March 1959 service separation examination 
which was negative for complaints or findings related to a 
head injury, dizziness, or headaches.  The RO noted the 
veteran's complete service medical records were not available 
for review and presumed lost in the accidental fire at the 
National Personnel Records Center (NPRC).  The Board also 
considered private medical records dated in November 1986 
which showed that the veteran was treated for a variety of 
conditions including, chronic gastritis, anxiety, lumbar 
pain, headaches, and chronic rhinitis.  Private medical 
reports dated in 1989 also show treatment for chronic 
anxiety, chronic gastritis, chronic tension headaches, 
chronic low back syndrome and intermittent left shoulder 
pain.  A July 1995 statement from Donald Brushett, M.D. notes 
that the veteran had been unemployed for 20 years with 
generalized weakness and complaints of chronic lumbar pain 
and chronic gastritis.  No history of symptoms related to 
residuals of a head injury was noted.  

Also of record at the time of the December 1997 Board 
decision were lay statements from the veteran's friends and 
family members.  Such statements essentially indicated that 
the veteran experienced symptoms of dizziness and chronic 
headaches since his discharge from service and had received 
medical care for his condition for many years.  The veteran 
also testified regarding his claimed residuals of a head 
injury during a personal hearing before a member of the Board 
in August 1997.  

Evidence submitted since the December 1997 Board decision 
includes the veteran's statements in support of his claim 
which essentially reiterate his prior statements regarding 
the reported head injury during service and post-service 
treatment for residuals such as headaches and dizziness.  In 
addition, the veteran offered testimony during the June 2001 
videoconference hearing before the undersigned member of the 
Board.  The veteran indicated that he received treatment 
immediately following service for residuals of the head 
injury but was unable to obtain such records.  He stated that 
his symptoms primarily included headaches and dizziness.  

Upon review of the evidence submitted since the December 1997 
final Board decision, the Board concludes such evidence is 
not new and material since it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, it is noted none of the 
additional evidence includes competent medical evidence 
indicating that the veteran has current residuals of a head 
injury which is related to service.  The unsupported 
testimony and lay statements asserting a relationship between 
a current disability manifested by headaches and dizziness 
and a head injury incurred during service are essentially 
redundant or cumulative, not new evidence.  38 C.F.R. 
§ 3.156.  Moreover, as laymen, they have no competence to 
give a medical opinion on diagnosis or etiology of a 
condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the veteran's testimony and other lay statements on 
such medical matters may not be considered material evidence 
to reopen his claim.  38 C.F.R. § 3.156.  

The Board finds that new and material evidence has not been 
submitted since the December 1997 Board decision.  Thus, the 
claim for service connection for residuals of a head injury 
has not been reopened, and the December 1997 Board decision 
remains final.  


ORDER

New and material evidence to reopen a claim for service 
connection for residuals of a head injury has not been 
submitted; the appeal is, therefore, denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

